DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Claims 40-41, 50, 53-54, 58 and 76-81 are pending.  Claims 40-41, 50, 53-54 and 58 are the subject of this NON-FINAL Office Action.  Claims 76-81 are withdrawn.  

Priority
The examined claims receive a priority date of 10/03/2014 because the PCT/US14/59182 filed that date is the first priority document to disclose “a fabrication support,” “an additive material source,” “a formative process element,” and “a layup movement system.”

Claim Interpretations
	“Fabrication support” is anything that can support something else.  “[U]pon which an item can be formed” is “‘recitation[s] with respect to the manner in which a claimed apparatus 
	“Additive material source” broadly encompasses any source of material (e.g. vat, container, wire, line, spool, etc.) consistent with the specification (pg. 5 (“An additive material source (23) may be a vat or container (50) in which a fabrication item is
30 formed, may be a linearly fed material (53) as shown in Figure 1, or otherwise. A linearly fed matelial can be such as a string of meltable material that undergoes melting and extrusion from a formative process element (24). It can also be a powder flowing to a formative process element (24).”)).
	“Formative process element” encompasses anything which contributes to forming a material (e.g. laser, light source, extruder/nozzle, knife, milling machine) consistent with the specification (pgs. 6-7 & 14-15, for example).
	The specification fails to provide any examples of “layup movement system”; thus, it is not clear what this phrase encompasses.  Structures “configured to effect positioning of said formative process element relative to said fabrication support” are not defined or explained anywhere in the specification.  The specification is silent as to the scope of the structures that are configured to perform this function.
	The only examples of “formative process control” are anything that “can accommodate [a] formative process element” or a “controller” (pg. 14).  Thus, “formative process control” encompasses anything that is related to (“accommodate”) the “formative process element.”  “[T]hat directs item formative processes and to which said layup movement system is 
	“Fabrication data input from which fabrication data is provided” is abstract, non-tangible data and fails to define any structures of the claimed additive manufacturing (AM) system.
	“Proactive control processor structured as an automatically acting electronic processor to comprise: . . .” encompasses any processor because neither the claims nor the specification specify any particular structure(s) for this generic processor intended to be used to perform the functions recited in claim 1.
	Similarly, the processors of claims 41-42, 49-50 and 53-58 encompass any processor because they only recite intended uses of the generically recited processors without any particular structure(s).
	The Office studied Applicants’ specification, but cannot determine any particular programming of the “processors,” much less any particular AM system structures that are distinguishable over prior art.  Applicants only vaguely state that their AM system can “provide a proactive control processor that assesses movements that may even not have been made yet to more optimally do present movement so the end result or even the end layup is improved” (pg. 3, ll. 8-10), yet never specify how the processor “assesses movements that may even not have been made yet” (e.g. specific programming steps), much less how this results in “to more optimally do present movement so the end result or even the end layup is improved.”  In other 
	Furthermore, it is not clear what is meant by “acts automatically in real-time with a calculational delay that avoids any significant slowdown in the manufacturing operation and is not significantly perceptible to a user.”  In other words, even if the processor was somehow programmed to perform this result (these are not actual steps), the Office cannot determine what constitutes “calculational delay that avoids any significant slowdown in the manufacturing operation” because “any significant slowdown” is vague and no “manufacturing operation” is actually required in the system claim.  Even more, a calculation delay that “is not significantly perceptible” is not distinguishable from a calculation that occurs in one’s mind.  Finally, a human mind is fully capable of “act[ing] automatically in real-time with a calculational delay that avoids any significant slowdown in the manufacturing operation and is not significantly perceptible to [another human] user.”  This occurs every day when humans make snap decisions in relation to projects like the typing I’m performing now.
	
35 USC § 101- Withdrawn 
	The subject matter eligibility rejections are withdrawn because claim 40 requires a layup movement system having stepper motors that are configured to effect physical movement and positioning of said formative process element relative to said fabrication support; a formative process control configured as part of an electronic formative process controller programmed with computer-readable formative process control instructions that configure said formative 

New Grounds of Rejections - 35 USC § 112- Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40-41, 50, 53-54 and 58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. “formative process control”
The metes and bounds of this phrase are unclear because it is not clear whether the control is an abstract instruction or a particular structure, and how it “directs item formative processes and to which said layup movement system is responsive.”  Formative process control” can be interpreted as a noun (e.g. controller) or verb (e.g. controlling).  Thus, at the least, it is not clear whether it is an abstract instruction or a particular structure.  
Furthermore, the specification and claims fail to explain what is an “item formative process,” much less how it is directed and in what way said layup movement system is responsive.  Thus, it is not clear what function the “formative process control” is intended to perform.
B. “layup movement system”
The metes and bounds of this phrase are unclear because the specification fails to provide any examples of “layup movement system”; thus, it is not clear what this phrase encompasses.  Structures “configured to effect positioning of said formative process element relative to said fabrication support” are not defined or explained anywhere in the specification.  The specification is silent as to the scope of the structures that are configured to perform this function.
A stepper motor as amended is generic and provides no detail as to the metes and bounds of the non-conventional phrase “layup movement system.”
C. “proactive control processor”
The metes and bounds of this phrase are unclear because it is not clear how it is “evaluatively responsive to as yet unaccomplished item formative data.”  The specification and claims fail to explain how the processor is “evaluatively responsive to as yet unaccomplished item formative data.”  Furthermore, it is unclear how a processor can be “evaluatively responsive” to “as yet unaccomplished item formative data” which does not exist.  Thus, it is not clear what function the “proactive control processor” is intended to perform, much less specific programming steps.
An automatically acting electronic processor as amended is generic and provides no detail as to the metes and bounds of the non-conventional phrase “proactive control processor.”  All processors act automatically; this is the very meaning of a processor.
	
	E. “a formative system reserved proactive control processor”
reserved proactive control processor” are unclear because it is not clear how the processor is “reserved.”  In other words, “reserved” means to hold something back, but the claim fails to explain what is held back/reserved, much less in what way the processor is designed/programmed to do so.  Furthermore, the claims fails to explain in what way the processor is “proactive.”  In other words, “proactive” in relation to something (e.g. proactively measuring something, moving something, etc. based on some an input like a curve ahead, etc.).  No distinguishing art is applied to this claim because it would require speculation as to the meaning.
	As amended, “configured to have no substantial other tasks so it can act in a more real time manner” is vague and confusing.  Substantial other tasks is vague.  What constitutes a substantial task? No answer, much less guidance, is found in the specification.  What constitutes “other tasks?”  Again, no answer, much less guidance, is found in the specification.  Thus, the combination of “substantial other tasks” makes no sense.
	F. “a fabrication data transformative recalculator”
	In claim 40, the metes and bounds of “a fabrication data transformative recalculator” are unclear because it is not clear how the processor is “transformative” or what is “recalculated.”  The claim fails to explain what is held transformed, much less in what way the processor is designed/programmed to do so.  Furthermore, the claims fails to explain what is recalculated.  The specification vaguely provides the following exmaple: “embodiments of the invention can include a fabrication data transformative recalculator (39) that merely recalculates data to present it in a manner that is more desired for differing movement, for differing hardware, or otherwise. It can even have a limited list of instructions that are 
	As amended the following paragraph recited in claim 40 is confusing: “configured through stored computer-readable program instructions that configure said proactive control processor to computationally assess trajectory planned movement in real-time with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation and that configure said proactive control processor to computationally determine an improved trajectory in real-time with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation.”  “User perceptible slowdown” is vague and indefinite because this is a phrase that explains a completely subjective measure.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
	For example, in Datamize, the invention was directed to a computer 
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).

MPEP 2175.05(b)(IV).  The instant claim language is analogous to the Datamize situation where a computer interface screen with an "aesthetically pleasing look and feel" was indefinite because it depended solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
	G. “movement transformation processor element”
	In claim 40, the metes and bounds of “a movement transformation processor element” are unclear because it is not clear how the “create[s] refined computer commands that alter said initial computer-readable instruction data to establish different computer-readable transformed movements for said improved trajectory in real-time with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation.”  The claim fails to explain what is held transformed, much less in what way the processor is designed/programmed to do so.  Furthermore, the claims fails to explain what movement are 
	As amended the following paragraph recited in claim 40 is confusing: “configured through stored computer-readable program instructions that configure said proactive control processor to create refined computer commands that alter said initial computer-readable instruction data to establish different computer-readable transformed movements for said improved trajectory in real-time with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation.”  “User perceptible slowdown” is vague and indefinite because this is a phrase that explains a completely subjective measure.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
	For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a 
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).

MPEP 2175.05(b)(IV).  The instant claim language is analogous to the Datamize situation where a computer interface screen with an "aesthetically pleasing look and feel" was indefinite because it depended solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
	H. “movement control element”
	In claim 40, the metes and bounds of “movement control element” are unclear because it is not clear how the movement instructions are “optimized,” how the movement is “improved,” or the metes and bounds of “user perceptible slowdown.”  The claim fails to explain in what way and how the “movement instructions” are optimized.  Claim 40 merely states “said proactive control processor to provide computer-readable optimized movement instructions, that differ from said initial computer-readable instruction data, to said layup movement system to computer control said stepper motors to effect, in realtime with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation.”  Furthermore, the claims fails to explain in what way and how the “physical movement” is “improved.”  Claim 40 merely states “a computationally improved physical movement and positioning of said formative process element by said stepper motors of said layup movement system for computationally improved fabrication of a 3D item.”  A skilled artisan is left to 
	Even more, as amended the following italicized phrase recited in claim 40 is confusing: “configured through stored computer-readable program instructions that configure said proactive control processor to provide computer-readable optimized movement instructions, that differ from said initial computer-readable instruction data, to said layup movement system to computer control said stepper motors to effect, in realtime with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation, a computationally improved physical movement and positioning of said formative process element by said stepper motors of said layup movement system for computationally improved fabrication of a 3D item.”  “User perceptible slowdown” is vague and indefinite because this is a phrase that explains a completely subjective measure.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
	For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" 
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).

MPEP 2175.05(b)(IV).  The instant claim language is analogous to the Datamize situation where a computer interface screen with an "aesthetically pleasing look and feel" was indefinite because it depended solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.
	Finally, the following incomplete phrase (no subject) is left hanging at the end of claim 40 after the “movement control element” paragraph: “slowdown in the manufacturing operation.”  It is not clear what causes “slowdown in the manufacturing operation.”  More specifically, it is not clear if this phrase continues the “movement control element” paragraph, or is intended to be a separate structure as part of the overall “proactive additive manufacturing system from which a fabrication item can be formed comprising . . . .”
	No distinguishing art is applied to this claim because it would require speculation as to the meaning.
	In sum, the claims are so confusing, and full of subjective, non-conventional terms and phrases not clearly defined in the specification or claims that the Office would be required to speculate to apply prior art. 
Prior Art
The following prior art is pertinent: US 2013/0009338; US 20150069665 (para. 0008); US 20150097308 (paras. 0055, 0136, Claims 1, 9, 15); US 20150209913 (paras. 0055, 0090, claims 1, 15); US 20150283763 (para. 0191); US 20150352794 (paras. 0048, 0053, 0082, 0089, claims 1, 27, 42, 43); US 20160046076 (Abstract, paras. 0019, claim 1-2); US 20160059493 (para. 0151, claim 1-4); US 20160059352.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743